Title: From George Washington to John Glover, 10 July 1782
From: Washington, George
To: Glover, John


                  
                     Sir,
                     Head Quarters Newburgh, July 10th 1782
                  
                  I have recd your Letter of the 18th June with the enclosed Certificate.  Agreeably to your Request, I have forwarded a Copy of your Letter with the corroborating Evidence of the physicians, to the Secretary at War, and recommended a Compliance with your Desire.
                  That you may soon be restored to your former State of Health is the sincere Wish of Sir, Your most Obdt Servt.
                  
               